Title: From George Washington to the United States House of Representatives, 8 May 1789
From: Washington, George
To: United States House of Representatives



Gentlemen,
[New York 8 May 1789]

Your very affectionate Address produces emotions which I know not how to express. I feel that my past endeavours in the Service of Country are far overpaid by its goodness: and I fear much that my future ones may not fulfil your kind anticipation. All that I can promise is, that they will be invariably directed by an honest and an ardent zeal. Of this resource my heart assures me. For all beyond, I rely on the wisdom and patriotism of those with whom I am to co-operate, and a continuance of the blessings of Heaven on our beloved Country.

George Washington

